Citation Nr: 1334234	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-43 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the hip joints.

2.  Whether new and material evidence to reopen a claim for entitlement to service connection for a skin rash has been received, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to exposure to herbicides.

4.  Whether new and material evidence to reopen a claim for entitlement to service connection for a low back disability has been received, and if so, whether the reopened claim should be granted.

5.  Entitlement to service connection for sciatica and plantar fasciitis, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a bilateral eye disability.

7.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), major depression, and an anxiety disorder.

8.  Whether new and material evidence to reopen a claim for entitlement to service connection for bilateral hearing loss has been received, and if so, whether the reopened claim should be granted.

9.  Whether new and material evidence to reopen a claim for entitlement to service connection for a right knee disability has been received, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel








INTRODUCTION

The Veteran served on active duty from August 1962 to December 1963, from December 1963 to September 1966, and from June 1978 to April 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD, the issue on appeal encompasses a claim for service connection for an underlying psychiatric disability, regardless of how it is diagnosed.

The issues of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In an April 2008 statement discussed further below, Dr. D.L. noted that the Veteran underwent laminectomy surgery in 1994, and that he had been treated for urinary retention since that time.  Dr. D.L. then went on to note that he had not seen detailed records so he could not give a specific opinion, but stated that in general, it is possible that the lumbar damage or surgery caused the Veteran to also have urinary retention.  The issue of entitlement to service connection for urinary retention, secondary to a low back disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In light of the Board's grant of service connection for a low back disability, the issue is also referred to the AOJ for appropriate action. 

Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for a low back disability, bilateral hearing loss and a right knee disability, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim for entitlement to service connection for bilateral hearing loss, the issue of service connection for arthritis of the hip joints, the issue of service connection for an acquired psychiatric disability, the issue of service connection for diabetes mellitus, the issue of service connection for sciatica and plantar fasciitis, and the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a skin rash, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1996 rating decision, the RO denied service connection for bilateral hearing loss, based on the finding that there was no evidence of hearing loss during active duty or at the time of the Veteran's discharge.

2.  The evidence associated with the claims file subsequent to the June 1996 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

3.  In an unappealed March 1987 rating decision, the RO denied service connection for a right knee disability, based on a finding that although the Veteran may have received an acute right knee injury in 1969, during reserve training, the evidence of record showed that his current right knee disability was not related to his active military service, and more likely secondary to a post-service injury to the right knee.

4.  The evidence associated with the claims file subsequent to the March 1987 rating decision includes evidence that is cumulative or redundant of the evidence previously of record, or is not sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right knee disability.

5.  In an unappealed March 1987 rating decision, the RO denied service connection for a back disability, based on a finding that there were no chronic residuals of an in-service back injury.

6.  The evidence associated with the claims file subsequent to the March 1987 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

7.  A current low back disability, degenerative arthritis of the lumbar spine, is the result of an injury during active duty.

8.  No left or right eye disability was present in service or until years thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

2.  New and material evidence has not been received to reopen a claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  

3.  New and material evidence has been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

4.  Lumbar disc disease was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013).

5.  No left or right eye disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis for which the prior claim was denied.  Id.  
VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The record reflects that in October 2006 and September 2007, prior to the initial adjudication of the claims, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letters requested a response within 60 days, they also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  He was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the October 2006 and September 2007 letters, and notified of the evidence required under Kent, supra, regarding new and material evidence to reopen a previously denied claim, in the October 2006 letter.  

The October 2006 letter did not explicitly tell the Veteran of the reasons for the 1987 denial.  However, the Veteran was previously sent a copy of the March 1987 decision; and he was again sent a copy of the March 1987 decision during the current appeal, and he received a March 2008 decision and October 2009 and September 2012 statements of the case, which informed him of the specific reason for the prior denial.  While these post-decisional documents could not constitute VCAA notice, they should have put the Veteran on notice as to what was required.  He has had months, and in some cases, years to respond to the notice.  Hence the Veteran had a meaningful opportunity to participate in the adjudication of the claim and was not prejudiced by the absence of full VCAA notice.

The Board notes that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss and a low back disability.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of those claims.  Furthermore, in view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a low back disability.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed bilateral eye disability.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The medical evidence of record shows that the Veteran has been found to have eye disorders, including age-related presbyopia, decreased vision and cataracts.  However, there is no competent evidence that his current eye disorders may be related to a disease or injury in service.  The Veteran has reported symptoms of an eye disorder, such as irritation and sensitivity to light, in service, but there is no documentary evidence of symptoms related to an eye disorder in service or any other evidence that the current eye disorders may be related to service.  The contemporaneous record does not support the Veteran's contentions.  His assertion that a current eye disorder is the result of a disease or injury in service, is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  
Accordingly, a medical examination or opinion is not required for the claim for service connection for a bilateral eye disability.

The Board notes that all pertinent evidence has been obtained in this case.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claims.  The Board is also unaware of any such evidence.

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.  

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was originally denied in a June 1996 RO rating decision, based on a finding that there was no evidence during active duty or at the time of the Veteran's discharge of hearing loss.  The Veteran did not file an appeal and the decision became final. 

In June 2006, the Veteran filed a new application to reopen his previously denied claim.  The evidence added to the record since the last final denial includes VA and private audiological examinations, showing that the Veteran was diagnosed with bilateral hearing loss.  This new evidence is not cumulative or redundant of the evidence previously of record; it is also relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has current bilateral hearing loss, which is etiologically related to service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss is reopened.

Right Knee Disability

The Veteran contends that he has a current right knee disability, related to his active military service.  Specifically, he claims that during reserve training at Fort McClellan, in 1969, he fell in a ditch and injured his right knee.

The Veteran's claim for service connection for a right knee disability was initially denied in a March 1987 RO rating decision, based on a finding that although the Veteran may have received an acute right knee injury in 1969, during reserve training, the evidence of record showed that his current right knee disability was not related to his active military service, and more likely secondary to a post-service injury to the right knee.  The Veteran did not file an appeal and the decision became final.  The Veteran filed a claim to reopen in March 1996, and his claim was again denied in a June 1996 RO rating decision, based on a finding that no new and material evidence to reopen the claim had been submitted.  The Veteran did not file an appeal and the decision became final.  

The evidence of record at the time of the March 1987 rating decision included service treatment records, which showed that the Veteran had a hyperextension injury to the right knee in July 1969.  However, there was no documentation of a right knee disability at the time of his discharge.

The evidence also included a July 1985 Statement of Medical Examination and Duty Status, which shows that the Veteran reiterated his report of injuring his right knee when he fell into a ditch in 1969 at Fort McClellan, and that he had been diagnosed with right knee degenerative changes of patella, possible medial meniscus.  The report also indicated that the cause of the Veteran's injury was "late effect, old injury," and that the Veteran's reported injury in 1969 at Fort McClellan was incurred in the line of duty.

The record also included September 1985 treatment records from the Noble Army Hospital (NAH) at Fort McClellan, Alabama, showing that the Veteran reported twisting his right knee that month, with onset of knee pain.  He complained of increasing right knee pain at that time.  The records also note that the Veteran had a hyperextension injury of the knee after falling into a trench at Fort McClellan in 1969, with an arthrogram suggestive of a right medial meniscus tear.  X-rays at that time showed little degenerative changes in the right medial compartment of the knee.  An arthroscopy with shaving, medial facet, patella and medial femoral condyle was then performed.  The Veteran was diagnosed with right knee medial facet, right patella chrondromalacia Grade II, also Grade II chondromalacia of the right medial femoral condyle.  

The record also included a February 1987 Line of Duty Investigation report, which noted the Veteran's report of injuring his right knee when he fell into a ditch in 1969 during reserve training at Fort McClellan, Alabama, but found that there was insufficient medical documentation to provide a line of duty determination, and that documentation did not establish that the knee injury in 1969 was related to the Veteran's knee degenerative change of the patella of 1985.

Also included in the record were the Veteran's reports of pain in right knee since his initial claimed injury to the right knee during reserve training in 1969.

The evidence added to the record since the March 1987 denial, includes Army National Guard examination reports dated in May 1976, April 1978, November 1979, September 1980, June 1981, July 1983, and September 1984, all prior to the Veteran's right knee injury in September 1984, which are negative for any evidence of a right knee condition.  In fact, the Veteran's lower extremities were evaluated as normal during all those examinations.  An October 1991 Over 40 PT Program examination report, dated after the Veteran's arthroscopic surgery in 1985 was also negative for any evidence of a right knee disability, and the Veteran's lower extremities were evaluated again as normal.

The new evidence of record also includes outpatient treatment records from the VA Medical Center in Birmingham, Alabama, showing that in January 2006, the Veteran reported that he jumped from a truck and re-injured his right knee, and subsequently underwent surgery for a right quadriceps tendon avulsion.  

Additional statements from the Veteran, including his February 2013 Board hearing testimony, linking his current right knee symptomatology and right knee disability to an injury during his military service has also been added to the record.  The Veteran's statements are essentially cumulative or redundant in nature since similar statements of the Veteran were previously of record.  

The medical evidence received since the prior final denial, is duplicative of that previously considered.  In this regard, the evidence of record at the time of the prior final denial included the Veteran's reports of an in-service right knee injury, that many years after service he had a current disability related to that injury, and that the initial clinical evidence of a right knee disability was dated in 1985, approximately 6 years after service.  The new evidence shows a right knee injury in 1985, approximately 6 years after the Veteran's discharge, which resulted in a subsequent diagnosis of a current right knee disability.  The new evidence also reiterates the Veteran's reports, several years after service, that he had a current right knee disability which began with an injury he claims occurred during reserve service in 1969.  

Accordingly, the Board finds that new and material evidence has not been received and the claim of entitlement to service connection for a right knee disability is not reopened.

Low Back Disability

The Veteran contends that he has a current low back disability, related to injuries sustained during his active military service.  

The Veteran's claim for service connection for a back disability was initially denied in a March 1987 RO rating decision, based on a finding that there were no chronic residuals from an in-service back injury.  The Veteran did not file an appeal and the decision became final.  The Veteran filed a claim to reopen in March 1996, and his claim was again denied in a June 1996 RO rating decision, based on a finding that no new and material evidence to reopen the claim had been submitted.  The Veteran did not file an appeal and the decision became final.  
The evidence of record at the time of the March 1987 rating decision included service treatment records showing treatment in service for a pulled back muscle sustained during a parachute jump from an airplane in November 1975.  He was treated conservatively and returned to duty.  No back disability was diagnosed at the time of his discharge.  

The evidence added to the record since the March 1987 denial, includes Army National Guard examination reports dated in May 1976, April 1978, November 1979, September 1980, June 1981, July 1983, and September 1984, which were negative for any evidence of a back disability.  An October 1991 Over 40 PT examination report is also negative for any evidence of a back disability.

The record also includes a July 1994 statement from private physician, T.S., MD, which indicates that that the Veteran was being evaluated for tightness in the chest, and pain in his lower back, radiating down the legs, right side more so than left, since May 1993, when he was involved in a motor vehicle accident.  The Veteran reported that he saw an orthopedic surgeon in and went back to work in July, and started as a pilot in September.  He reported further that when he went back to work driving a truck in December 1993, the pain started increasing again and had been very constant since March 1994.  Dr. T.S. also noted that a July 1994 MRI of the lumbar spine showed some degenerative phenomena and a soft tissue defect at right L4-5, impinging on the thecal sac and nerve root.  The doctor also noted that the Veteran would be scheduled for surgery on his next visit.  A subsequent July 1994 MRI of the lumbar spine revealed degenerative disc disease with disc herniation on the right at L4-5; degenerative disc disease with centrally bulging disc at L5-S1; and mild annular disc bulge at L1-2.  He underwent laminectomy surgery in August 1994, which he reported was not completely successful, as he still experienced significant pain afterwards.  

The evidence also includes an August 1994 statement from private physician, H.H., MD, which indicates that the Veteran was seen for continuing back pain, with radiation to the right leg, and trouble walking.  He also noted that the Veteran was going to undergo a laminectomy by Dr. T.S.  Dr. H.H. opined that the Veteran's symptoms were possibly a result of his truck accident in May 1993.
The evidence also includes an October 1994 MRI of the lumbar spine, showing findings consistent with scarring of the right lateral region L4-5, and mild central disc bulging or protrusion L5-S1.  

The evidence also includes VA treatment records showing that during outpatient treatment in August 1995, the Veteran reported back pain due to his motor vehicle accident.

The evidence also includes a February 1996 MRI of the lumbar spine, conducted at the University Hospital, to rule out recurrent disc in the Veteran who complained of low back pain and right leg pain.  The impression was postoperative enhancing scar or granulation tissue in the right posterior L4-5 disc and right epidural space without mass effect or recurrent disc; moderate central disc herniation L5-S1 without nerve root compression or spinal stenosis; moderate facet hypertrophy L5-S1 bilaterally; and minimal annual bulges L1-2 and L3-4 without stenosis or lateralizing abnormality.

The evidence also includes a statement from the Veteran, indicating that he injured his back doing parachute jumps during active service.  Specifically, he testified during his February 2013 Board hearing that he jumped out of airplanes many times, as a paratrooper, while carrying heavy equipment, from February 1963 to March 1994.  He also reported that he was assigned to the 508th Airborne Infantry Unit, which was part of the 193rd Infantry Brigade.  The record also contains a statement from the Veteran indicating that he injured his back in October 1962, as a result of an injury during hand to hand combat training.  He reported that he was taken to the emergency room following the injury, and that after about a week, his drill sergeant came to the hospital and told him that if he did not leave the hospital, he would put him out of the military, and therefore, he left the hospital and did not return for any further treatment.  

More recently added to the claims file is an April 2008 statement from private physician, D.L., MD, who opined that the Veteran's current low back problems are likely related to his in-service injuries.

The new evidence added to the record, including the evidence of a current low back disability (degenerative disc disease), the Veteran's reports of injuring his back while performing parachute jumps in service, and Dr. D.L.'s positive nexus opinion, is not cumulative or redundant of the evidence previously of record; it also relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current low back disability, which is etiologically related to service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2013).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must then determine whether that competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  However, that does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war and manifests diabetes mellitus, diseases of the nervous system, or arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a). 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Low Back Disability

As noted above, in an August 1994 statement, the Veteran's private physician, H.H., MD, indicated that the Veteran was seen for continuing back pain, with radiation to the right leg, and trouble walking.  He opined that the Veteran's symptoms were possibly a result of his truck accident in May 1993.  However, the physician did not provide a rationale for his opinion.  Nor did he indicate that he had reviewed the medical evidence of record, including the Veteran's entire claims file, prior to rendering his opinion.  The opinion therefore, lacks probative value.  

It was also noted above that the Veteran's private physician, Dr. D.L., submitted an April 2008 statement, indicating that the Veteran's early records indicated treatment for back pain, starting in 1962, after a parachute jump.  He was seen and treated conservatively for his back pain, with rest and physiotherapy and sufficiently recovered to remain in active service.  The doctor also noted that the Veteran was seen again in 1994 for chronic back pain exacerbated after a motor vehicle accident in 1993, and that he underwent laminectomy surgery in 1994.  Dr. D.L. opined that it is not possible to fully describe a cause and effect with low back pain and degenerative lumbar disc, as it is common in the Veteran's age group, but it is reasonable to conclude that these medical problems had been initiated with the Veteran's injuries during service and are thus, service-connected.  He noted that in conclusion, in light of the documented nature of the Veteran's injuries while in the military, it is very likely that his military service injuries had certainly contributed to his current lumbar disc disease.  

The Veteran's low back disability is manifested by symptoms that the Veteran is considered as competent to report.  The Veteran did report on one occasion that he injured his back during hand to hand combat during basic training, but he has also and more often, consistently reported that he injured his back during parachute jumps in service.  Therefore, the Board finds his reports credible.  He has also provided competent evidence of a continuity of symptomatology, and his private physician has also provided a medical opinion linking his current low back disability to service.  The examiner considered an accurate history in providing this opinion, 

There is evidence against the claim, inasmuch as the contemporaneous record does not document a low back disability for many years after active duty, and the Veteran has reported one conflicting report regarding how he injured his back in service.  Furthermore, the post-service medical evidence shows that the Veteran complained of back pain following a motor vehicle accident in 1993, and the Veteran's private physician, D.L., MD provided an opinion against the claim.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the Board finds that service connection for lumbar disc disease is warranted.  38 U.S.C.A. § 5107(b) (West 2002).

Bilateral Eye Disability

The Veteran contends that he has a current bilateral eye disability related to his active military service.  Specifically, he testified during his February 2013 Board hearing that during a parachute jump in service, a piece of debris was embedded in his left eye, right outside of the lens.  He testified that he had the debris removed in service, but he had continuous problems with the eye, such as minor irritation of the eye and sensitivity to bright light such as the sun.  He also reported that years after the removal of the debris, he had to have a lens replacement at a private eye clinic, the Lions Clinic in Birmingham.  He also reported that he was going to have a procedure on the right eye, which had cataracts forming in it.

Service treatment records show that the Veteran had a foreign body removed from his left eye in August 1977.  However, no further complaints related to the eye were made during service, and no eye disability was diagnosed at the time of his discharge.  

The post-service medical evidence of record additionally does not demonstrate that the Veteran's current eye disorders are related to his active military service.  

Outpatient treatment records from the VA Medical Center in Birmingham show that in September 2001, the Veteran complained of occasional episodes of decreased vision.  He reported that he experienced the episodes since the 1970s, but that there was no explanation for them.  When asked about any known eye disease, he reported an injury to the left eye in service in the 1970s.  He was indicated at that time to have normal ocular health for both eyes, and bilateral presbyopia and myopia.  He was also assessed with tunnel vision, not associated with ocular health, but most likely due to atypical migraine.  In March 2007, he was seen for a full diabetic examination.  At that time, he reported a gradual decrease in vision over the past year, left greater than right.  He also complained that the area around his left eye tended to occasionally flutter/spasm.  He also complained of a headache a few months prior, with sharp pain around the frontal area of his head that ended in the occipital region.  He was assessed at that time with cataracts, left greater than right; slight decrease in vision; and refractive error with bilateral presbyopia.  These records do not indicate that the Veteran's bilateral presbyopia (an age-related disorder), myopia (a vision condition usually due to heredity or visual stress), tunnel vision (loss of peripheral vision), decreased vision, or cataracts, are related to his active military service, to include the removal of a foreign body from the left eye in 1977.  In fact, as noted above, it was found that his tunnel vision was not associated with his ocular health.

The earliest post-service evidence of an eye disorder was in 2001, approximately 22 years after separation from service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

There is also no other medical evidence of record, VA or private, which indicates that the Veteran's current eye disorders are related to his active military service.

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter, although he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A Veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The United States Court of Appeals for the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to report problems with his eyes, such as irritation and sensitivity to light, in service, and a continuity of symptoms since then.  He first reported such continuity, however, years after service.  As noted above, the first contemporaneous evidence of post-service eye problems consists of the aforementioned VA treatment records dated in 2001, several years after the Veteran's discharge, and although the record shows that the Veteran reported an injury to his left eye in the 1970s during service at that time, there is no indication that he reported at that time that his ocular symptoms were related to that injury during military service.  In fact, as noted above, he reported that there was no rhyme or reason for the episodes.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current inconsistent assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to report his symptoms; however, it would require medical expertise to say that any ocular symptoms, identified long after service, are the result of a disease or injury in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his current eye disorders.  38 C.F.R. § 3.159(a)(1),(2) (2013).

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral eye disability.  Such a disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically related to an event, disease, or injury in service.  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To this extent, and only to this extent, the appeal is granted.

New and material evidence has not been presented, and reopening of the claim for entitlement to service connection for a right knee disability is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.  

Service connection for lumbar disc disease is granted.

Service connection for a bilateral eye disability is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Hip Arthritis

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2013).

The Veteran contends that he has arthritis in his hip joints, which developed as a result of his active military service.  Specifically, he has reported that he jumped out of airplanes many times, as a paratrooper, while carrying heavy equipment, from February 1963 to March 1994.  He also reported that he was assigned to the 508th Airborne Infantry Unit, which was part of the 193rd Infantry Brigade.  He testified that although he had problems with his hips prior to the end of his military service, he did not seek treatment in service, but he continued to experience hip problems since his discharge.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a hip disability, and there was no hip disability diagnosed at the time of the Veteran's discharge.  However, the Veteran's DD-214s show that he served in the 101st Airborne Division, and that he received the Parachutist badge.  Thus, the Board finds that the conditions of the Veteran's service are consistent with the Veteran's reports of parachute jumps in service.  38 U.S.C.A. § 5104(a).  

The post-service medical evidence of record shows that the Veteran has a current diagnosis of degenerative joint disease of the hips.  See May 2007 X-rays taken at the VA Medical Center in Birmingham.

The Veteran is competent to report hip problems and a continuity of symptoms since service.  Current medical records show that the Veteran has been diagnosed with a current bilateral hip disability.  However, contemporaneous evidence of a hip disability in the years following service is not of record.  

The Veteran also contends that his current bilateral hip arthritis is secondary to his low back disability, which he claims is related to service.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  In light of the Veteran's contentions and the fact that the Board has found that service connection for a low back disability is warranted, the Board has determined that he should be afforded a VA examination to determine the etiology of his currently diagnosed bilateral hip arthritis.  38 U.S.C.A. § 5103A(d) (West 2002).

Skin Rash

The Veteran also contends that he has a current skin rash on his arms, as a result of exposure to what he believes were chemical defoliants during active duty in Panama, as discussed above.  He contends that he developed a severe forearm rash and full body edema at the time of his initial exposure, and that since that initial breakout, he has constant, chronic breakouts, and that the rash is worse during the summer.  See February 2013 Video Conference hearing.

Service treatment records show that the Veteran had a skin reaction to a vaccine, but there was no skin rash diagnosed at the time of his discharge.  However, the Veteran maintains that he reported the rash in 1966.  He also claims that he developed the rash again in 1978, during flight school at Fort Rucker, at which time he was given medicine to which he had a bad reaction, and again in 1982, when getting a shot in preparation for a trip to Egypt with the 1169 Combat Engineers.  The Veteran also reported that between 1980 and 1981, during a flight physical at Fort McClellan in Alabama, he was grounded because the results of his blood test showed positive sickle decks, and that he had to repeat the test two times before it resolved.  The Veteran claims that these medical records can be recovered from the U.S. Army Aeromedical Center located at Fort Rucker, Alabama.  The Veteran also reported that he had breakouts of the rash when exposed to the sun in 1997 and 1998.  See January 2009 statement from the Veteran.  The record does not reflect that the RO has attempted to obtain these records.  Furthermore, during his February 2013 hearing, the Veteran reported that he had been treated for the rash since his discharge by a private dermatologist, and his primary care physician.  
There are no records of the reported treatment for a skin rash, or records of the reported breakouts between 1978 and 1998, currently associated with the claims file.  

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  

The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Hearing Loss

The Veteran also contends that he has bilateral hearing loss related to noise exposure during active military service.  Specifically, he claims that he was part of an artillery group and on the rifle team, and as such, he did a lot of shooting.  He also reported that he was exposed to jet engine noise during flight school.  

Service treatment records are negative for any evidence of hearing loss.  However, the Veteran's DD-214s show that he had a military occupational specialty (MOS) of Heavy Weapons Infantryman, and that he served in the 101st Airborne Division, and that he received the Marksman (Rifle) badge.  Thus, the Board finds that the conditions of the Veteran's service are consistent with his reports of noise exposure.  38 U.S.C.A. § 5104(a).  

It is not in dispute that the Veteran has current bilateral hearing loss.  The question is whether the disability is related to service.  The Veteran was afforded a VA audiological examination in May 2007, in response to his claim.  The Veteran again reported acoustic trauma in service.  The examiner diagnosed moderately severe, high frequency sensorineural hearing loss in the right ear, and moderate to moderately severe high frequency sensorineural hearing loss in the left ear.  The examiner opined that based on the fact that the Veteran's hearing was within normal limits at the time of his enlistment and at the time of his discharge, his current hearing loss is not related to military noise exposure.

Essentially, the examiner opined that, as there was no evidence of hearing loss in service or at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss was not related to the conceded noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2013).  The May 2007 examiner did not provide an opinion as to whether the hearing loss identified after service was related to a disease or injury in service.  Accordingly, the Board finds that the May 2007 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss is necessary.  38 C.F.R. § 4.2 (2013).

Acquired Psychiatric Disorder, to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he has PTSD as a result of his experience in service where he attempted to save people from burning in a motorcycle accident.  Service records show that the Veteran was awarded the Soldier's Medal for exceptional heroism in the face of grave danger when rescuing people involved in an accident involving a car and motorcycle in August 1966 at Howard Air Force Base, Canal Zone.  As such, the record reflects that the Veteran's in-service stressor is conceded.

The evidence of record does not show that the Veteran has been diagnosed with PTSD.  However, what appears to be an incomplete treatment note from Childersburg Primary Care, dated in December 2007, indicates that the Veteran was treated for some anxiety related to PTSD.  There is no indication, however, that the diagnosis of PTSD was made based on DSM-IV criteria, nor is there any opinion as to the etiology of the diagnosis.  In addition, in an April 2008 statement, the Veteran's private physician, D.L., MD, indicated that the Veteran had reported that his current medical conditions included depression and PTSD.  However, Dr. D.L. did not indicate that he had actually diagnosed the Veteran himself.  Furthermore, in a June 2011 statement, VA physician M.K., MD, indicated that the Veteran was currently being seen and treated with diagnoses of major depression and anxiety disorder with features of PTSD.  However, the doctor did not offer an opinion as to the etiology of the diagnosed disorders.  

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record.  Furthermore, there is no opinion of record addressing whether the Veteran's diagnosed disorders are related to his active military service.  

The Board notes further that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran's claim for PTSD was not limited only to his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5.  

The record does not reflect that the RO has adjudicated the Veteran's claim as one for service connection for any acquired psychiatric disability, in light of the current diagnoses of major depression and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App.  

Therefore, the Board believes that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 U.S.C.A. § 5103A (d) (West 2002).

The Board also notes that during his February 2013 Board hearing, the Veteran reported that he was being treated for his PTSD by a VA doctor at the VA Medical Center in Birmingham.  The claims file, including the Virtual VA e-folder, does not contain any treatment records dated after March 2007.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  

Sciatica and Plantar Fasciitis

The Veteran contends that his currently diagnosed sciatica and plantar fasciitis developed as a result of his low back disability, which the Board has found to be related to his active military service.  Specifically, he testified during his February 2013 hearing before the Board that he has pain from his low back disability that radiates to the legs (sciatica).  He also testified that his plantar fasciitis developed as a result of favoring one leg or hip over the other when walking, due to back and associated leg pain.  

In light of the Veteran's contentions and the fact that the Board has found that service connection for a low back disability is warranted, the Board has determined that he should be afforded a VA examination to determine the etiology of his currently diagnosed sciatica and plantar fasciitis.

Diabetes Mellitus, Type II

Pursuant to its duty to assist, VA is obligated to follow the procedures for verifying herbicide exposure for locations other than the Republic of Vietnam or certain parts of Korea, as set forth in the VA's Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o).  See 38 U.S.C.A. § 5103A(a)(1) (requiring "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim").  M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o), provides that if a Veteran asserts that he was exposed to Agent Orange in a location other than Vietnam or Korea, VA internal procedure directs that adjudicators contact a claimant for details on alleged exposure and then after 30 days furnish the information to Compensation and Pension Service via e-mail and "request review of DoD's (Department of Defense's) inventory of herbicide operations to determine whether herbicides were used as alleged."  Thereafter, if the DoD inventory review does not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers must then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the Veteran was exposed to herbicides. 

Here, the Veteran's has asserted that he was exposed to herbicides in certain testing that was conducted in the Panama Canal Zone in 1965 in preparation for their use in Vietnam.  Based on this information, VA is obligated to conduct additional evidentiary and procedural development as prescribed in M21-MR. 

Consequently, since it does not appear from a review of the Veteran's claims file that the prescribed development was ever conducted by VA, the Board finds that it has no alternative but to remand this matter so the appropriate action may be undertaken by the RO/AMC to comply with M21-MR.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested in the Panama Canal Zone in 1965.  If such exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from JSRRC and the Department of the Air Force. The RO should forward a list of the Veteran's service dates and duty locations to JSRRC and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a skin rash, including any records of treatment from his primary care physician, Dr. Spears, and any and all health care providers who have provided treatment for PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also take the necessary steps to obtain any treatment records for the Veteran from the U.S. Army Aeromedical Center at Fort Rucker, Alabama.

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to. 

The RO should also obtain any outstanding VA medical records dated from March 2007 to the present.  

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his current bilateral hip arthritis (degenerative joint disease of the hips).  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the bilateral hip arthritis is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip arthritis was caused or aggravated (chronically worsened) by the service-connected low back disability.

4.  Then, schedule the Veteran for an examination to determine the etiology of his current sciatica and plantar fasciitis.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed sciatica is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed sciatica was caused or aggravated (chronically worsened) by the service-connected low back disability.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed plantar fasciitis is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed plantar fasciitis was caused or aggravated (chronically worsened) by the service-connected low back disability. 

5.  Then, arrange for the Veteran to be given an examination to determine the etiology of all current psychiatric disorders.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.  

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor stressors are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  

6.  Then, schedule the Veteran for a VA audiology examination to determine the etiology of any current hearing loss.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should also be performed.  The examiner is advised that military noise exposure is conceded.  

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss is the result of conceded noise exposure or other injury or disease in active service.  
A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Thereafter, the RO or the AMC should re-adjudicate the Veteran's claims based on the new evidence of record.  The adjudication process must include a specific finding of whether or not the Veteran was exposed to herbicides while serving in the Panama Canal Zone in 1965.  If herbicide exposure is verified, the RO should arrange for any further development indicated (e.g., a nexus opinion).  If this claim or any other benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


